DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20050110683 A1) in view of Moon (US 20090278759)

With regards to claim 1. Song disclose(s):
An antenna system (figs 19-20, 24, 42-43), for receiving and transmitting wireless signals, comprising: 
a first complex antenna (top left 2401; fig 24), comprising a first reflection element (2401), a first antenna array (2404) and a second antenna array (2404), wherein the first antenna array and the second antenna array are disposed on the first reflection element (multiple 2404 within top left 2401; see figs 19-20 for array comprising high/low frequency radiators [0081]); 
a second complex antenna (top right 2401; fig 24), comprising a second reflection element (2401), a third antenna array (2404) and a fourth antenna array (2404), wherein the third antenna array and the fourth antenna array are disposed on the second reflection element (multiple 2404 within top left 2401; see figs 19-20 for array comprising high/low frequency radiators [0081]), and the first reflection element and the second reflection element are fixed to form an included angle to each other (see fig 24 for angle between top left and top right 2401); and
a feeding device (4308/4309; fig 43), coupled to the first complex antenna and the second complex antenna (4305, 4306; fig 43), for alternately outputting radio-frequency signals to the first complex antenna and the second complex antenna (4305/4306), to emit wireless signals via the first complex antenna and the second complex antenna ([0097]), and switching phases of the radio-frequency signals outputted to the first complex antenna and the second complex antenna, to change characteristics of beam generated by the first complex antenna and the second complex antenna in a vertical plane (see phase shifter 4302 [0097]).
wherein each of the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array comprises four unit antennas (see configuration of four antennas 4203-4206 and four antennas 4207-4210; fig 42; see figs 19-20 for each group of antennas being identical),

Song does not disclose(s):
each of a first metal sheet and a second metal sheet of the at least one radiant section comprises a bend, wherein the first metal sheet and the second metal sheet of the at least one radiant section form a diamond dipole antenna structure.
Moon teaches
each of a first metal sheet and a second metal sheet (see metal portions in each of 111-114; fig 9) of the at least one radiant section comprises a bend (see bend elements in each 111-114; fig 9; [0039]), wherein the first metal sheet and the second metal sheet of the at least one radiant section form a diamond dipole antenna structure (see dipoles 111-114 in fig 9 forming a diamond structure in fig 9; the examiner takes the position that a square [0027] involves a diamond shape).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the antenna system of Song by implementing the each of a first metal sheet and a second metal sheet of the at least one radiant section comprises a bend, wherein the first metal sheet and the second metal sheet of the at least one radiant section form a diamond dipole antenna structure as disclosed by Moon in order to easily adjust the radiation beam while improving the design as taught/suggested by Moon ([0011]).

With regards to claim 2. Song as modified disclose(s):
The antenna system of claim 1, 
Song further disclose(s):
wherein the included angle is in a varies according a maximum scan angle [0084].
Song does not disclose(s):
wherein the included angle is in a range of 70 degrees to 150 degrees.


With regards to claim 3. Song as modified disclose(s):
Song further disclose(s):
The antenna system of claim 1, wherein each of the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array is a 1x4 antenna array and the four unit antennas have identical structures and sizes (see configuration of four antennas 4203-4206 and four antennas 4207-4210; fig 42; see figs 19-20 for each group of antennas being identical).

With regards to claim 8. Song as modified disclose(s):
The antenna system of claim 3, 
Song further disclose(s):
wherein each of the unit antennas further comprises: 
a reflection plate (602), disposed on the at least one radiant section (701a-701d, 602s), having a shape with symmetry (see rectangle shape of 602s).

Allowable Subject Matter
Claim(s) 4-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an antenna system requiring:
The antenna system of claim 3, wherein the feeding device comprises two feeding module sets, respectively coupled to vertically polarized antennas and horizontally polarized antennas within the first antenna array, the second antenna array, the third antenna array and the fourth antenna array, and each of the two feeding module sets comprises four feeding modules respectively corresponding to the first antenna array, the second antenna array, the third antenna array, and the fourth antenna array, and each feeding module comprises: a power divider, comprising an input terminal coupled to a signal source, and four output terminals, for distributing radio-frequency signals generated by the signal source to the four output terminals; four phase shifters, respectively coupled to one of the four output terminals and one of the four unit antennas, for outputting radio-frequency signals outputted by the power divider to the four unit antennas in a plurality of phase states; wherein, in one of the plurality of phase states, radio-frequency signals outputted by the four phase shifters have no phase difference, and in other of the plurality of phase states, radio-frequency signals outputted by the four phase shifters have phase difference; wherein the four phase shifters are respectively switched between at least two phase shift modes, to switch the phases of the radio-frequency signals outputted to the first complex antenna and the second complex antenna, in combination with the other limitations of the claim.
With regards to claim(s) 5-7, it/they would be allowable in virtue of dependency.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The examiner highlights that the incorporation of previous claim 9 into previous claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.